DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 16/680,069 filed on 11/11/2019 is presented for examination. Claims 1-16 are pending; claim 17 is withdrawn as being drawn to a non-elected species.
Election/Restrictions
Claim 17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/19/2022 as applicant does not distinctly and specifically point out supposed errors in the restriction requirement.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The Information Disclosure Statements dated 11/11/2019 is acknowledged and the cited references have been considered in this examination.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitations "… from the external temperature and/or from the internal temperature…” in line eight; and recites the limitations "… internal temperature and/or the operating temperature…” in line twelve.  It is not clear whether the claim limitations right after the and/or connections is part of the claim. Similar phrases are recited in multiple claims, such as claims 2-7 and 14-16. Appropriate correction is required. Claim 1 further recites the limitations "… internal temperature of the battery cell is determined less frequently if the value …” in line 11/12 and also recitation “…. internal temperature of the battery cell is determined more frequently if the value …” in line 14. It is not clear as to what “determined less frequently or determined more frequently” mean when operating temperature of the battery cell is inside or outside the predefined safe range. The term “more” or “less” does not show or depict a clear picture of these limitations. The Specification do not further describe or explain as to what these terms clearly indicate. Appropriate correction or further explanation is required. Examiner broadly interpret to address these limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 2017/03589833) in view of Iwane et al. (US 2008/0120050), (Hereinafter, Iwane). 
With respect to claims 1 and 16, Becker et al. (hereinafter, Becker) discloses a method for determining an operating temperature of a battery cell (Para. # 0005/0006), the method comprising: detecting a value of a measured variable for determining an external temperature of the battery cell (Para. # 0103); determining an internal 

    PNG
    media_image1.png
    834
    703
    media_image1.png
    Greyscale

temperature of the battery cell by detecting an electrical impedance of the battery cell (Para. # 0013 and 0014); and determining a value of an operating temperature of the battery cell from the external temperature and/or from the internal temperature (Para.# 0014 and 0015: considering internal and external temperature values or measurements), determined less frequently if the value of the determined external temperature, the internal temperature and/or the operating temperature of the battery cell is in a predefined first safe range (see Para. # 0044dessired temperature is interpreted as safe temperature as safety is a usual concern need to be addressed), and is determined more frequently if the value of the determined external temperature, the internal temperature and/or the operating temperature of the battery cell is outside the predefined first safe range (Para. # 0022 and 0044). 
BECKER, however, does not expressly disclose an operating state of the battery cell wherein internal temperature of the battery cell is determined.
Iwane discloses, on the other hand, disclose a first operating state of the battery cell wherein internal temperature of the battery cell is determined (Para. # 28/29: an internal impedance measurement unit configured to measure either internal impedance or internal resistance of a battery and a temperature sensor configured to measure the temperature of the battery; para. # 44 describe that determining state of a battery is the device for determining state of a battery by estimating either internal resistance or internal impedance of a battery at predetermined temperature and predetermined SOC, and applying either the estimated internal resistance or the estimated internal impedance as an index to determine the state of a battery; Para. # 31: a controller in which a prescribed correlative equation is memorized in advance, a plurality of coefficients of which are given by functions of the temperature and the SOC of the battery, which calculates the response voltage when a predetermined discharge current pattern is applied, by using a measured value of either the internal impedance or the internal resistance of the battery, the values of the coefficients is determined by measuring the temperature and the SOC of the battery) 
BECKER and Iwane are analogous art because they are from the same field of endeavor namely method of controlling a temperature of a battery and method for determining state of battery and battery power. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a method to determine operating state of the battery cell wherein internal temperature of the battery cell is determined to the method of controlling battery temperature of BECKER in view of the teachings of Iwane for the benefit of protecting deterioration of battery controlling the condition that temperature, internal temperature and SOC of a bat try to find the safe range for prolonged service (Para. # 0004, 0005 and 0031).
With respect to claims 2 and 3, the combined references of Becker and Iwane discloses the method for determining an operating temperature of a battery cell as described above, wherein  Iwane further discloses the internal temperature of the battery cell is determined less frequently than the external temperature of the battery cell if the value of the determined external temperature, the internal temperature and/or the operating temperature of the battery cell is within the predefined first safe range (para. # 149: temperature range of -10-45degree C). 
With respect to claim 4, the combined references of Becker and Iwane discloses the method for determining an operating temperature of a battery cell as described above, wherein Iwane further discloses wherein the internal temperature of the battery cell is not determined or does not continue to be determined if the value of the determined external temperature, the internal temperature and/or the operating temperature of the battery cell is within the predefined first safe range (Para. # 149 and 150). 
With respect to claims 5-7, the combined references of Becker and Iwane discloses the method for determining an operating temperature of a battery cell as described above, wherein Iwane further discloses detecting the value of the measured variable comprises detecting, by at least one temperature sensor which is close and/or external to the battery cell, the value of the measured variable (Para. # 156). 
With respect to claims 8-10, the combined references of Becker and Iwane discloses the method for determining an operating temperature of a battery cell as described above, wherein Iwane further discloses to determine the external temperature of the battery cell, the detected value of the measured variable is used in a temperature model for the battery cell (temperature model of battery figures 9-16). 
With respect to claims 11-13, the combined references of Becker and Iwane discloses the method for determining an operating temperature of a battery cell as described above, wherein Iwane further discloses comprising adapting and/or supporting the temperature model using one or more values of the internal temperature of the battery cell which have been detected based on the electrical impedance of the battery cell (See Para. # 112-113 and 118).
With respect to claim3 14 and 15, the combined references of Becker and Iwane discloses the method for determining an operating temperature of a battery cell as described above, wherein Iwane further discloses the first operating state of the battery cell is a state of rest of the battery cell, a load state of the battery cell or a discharge state of the battery cell, in which energy is extracted from the battery cell, or the battery cell outputs energy, and/or the predefined first safe range is defined by a lower limit of a value for a temperature and/or by an upper limit of a value for a temperature in the region of -10.degree. C. to +50.degree. C (Para. # 149 for the range of 010 degree C -45 degree C) and Para. # 151 25-degree C to higher level). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.

 For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859